Citation Nr: 1402018	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-35 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a bilateral knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to November 1957 and January 1958 to January 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

In June 2013, the Board reopened the Veteran's claim for service connection and remanded the claim for additional development.  In September 2013, the Board again remanded the claim for additional development.  The case has now been returned to the Board for further appellate consideration.

This appeal was processed using the Virtual VA and VBMS paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issues of entitlement to an increased disability rating for a bilateral hearing loss disability, service connection for skin cancer, and whether new and material evidence has been submitted sufficient to reopen previously denied claims for service connection for diabetes mellitus, type 2, and leukemia, have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

A bilateral knee disorder was not demonstrated to a compensable degree within one year of discharge from active duty, and the preponderance of the evidence is against finding that the Veteran's bilateral knee disorder is etiologically related to a disease, injury, or event in service.


CONCLUSION OF LAW

A bilateral knee disorder was not incurred in or aggravated by service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2012); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

A VCAA letter dated in December 2010 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to the claims.  These letters informed him that additional information or evidence was needed to support his claims, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  Additionally, the December 2010 letter described how appropriate disability ratings and effective dates were assigned.  Following issuance of the appropriate notice letter, and after the Veteran was given a period of time to respond, the case was initially adjudicated by agency of original jurisdiction in February 2012.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013).  In this case, the Veteran was provided a VA examination in July 2013.  The examiner considered the Veteran's claim, as well as the service treatment records, post-service treatment records, and results of current examination of the Veteran.  The examiner offered a negative nexus opinion.  As the given opinion was based on review of the claims file, including the Veteran's and other lay statements, and provided an adequate rationale for the opinion provided, the Board concludes that the opinion provided is adequate.  Based on the foregoing, the Board finds the July 2013 examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007) (finding that an adequate opinion is one that is based upon consideration of the Veteran's prior medical history and examinations, describes the disability in sufficient detail, and includes a conclusion supported by an analysis that the Board can consider and weigh against contrary opinions).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Based on the aforementioned VA examination and recently obtained treatment records, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Claims for Service Connection

      A.  Law and Regulations

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit  (Federal Circuit) has recently held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2012).  In this case, as reviewed below, the record does not reflect that the Veteran had a psychosis, sensorineural hearing loss, or arthritis to a compensable degree within one year of discharge from active duty; hence, this presumption does not apply.

      B.  Factual Background

Service treatment records, including examination reports dated in May 1954, November 1957, January 1958, October 1963, January 1965, September 1965, November 1967, are negative for complaints of knee pain or a diagnosis of a chronic knee disorder.  The Veteran indicated on Reports of Medical History completed in May 1954, November 1957, January 1958, October 1963, and November 1967 that he did not experience arthritis or rheumatism; bone, joint, or other deformity; lameness; or "trick" or locked knee.

In a March 1969 VA examination, musculoskeletal symptoms were noted as within normal limits.

In an August 1988 private evaluation, the Veteran was evaluated for back pain as a result of a lifting injury at work.  He also complained of pain radiating down his thigh to his calf and ankle.

In a SSA disability benefits record dated in December 1990, the Veteran reported that post-service he worked as a heavy equipment mechanic.  His job required lifting crank shafts, reversers, and blocks.  The heaviest and most frequently lifted were items weighting approximately 125 pounds.

In a June 1992 private evaluation, the Veteran complained that his right knee bothered him.  Upon physical examination, ranges of motion of the bilateral knees were normal.

An MRI of the left knee taken in February 2008 showed degenerative medial meniscus with associated thinning of the articular cartilage and avascular necrosis of the medial femoral and tibial condyles with knee joint effusion.  An MRI of the right knee showed a complex tear of the medial meniscus with subchondral cyst formation of the medial femoral and tibial condyles, thinning of the articular cartilage and minimal fluid in the medial knee compartment, all likely compatible with degenerative change.  Subsequently, in May 2008 he received knee injections, and in July 2008 he was issued knee braces.

A June 2010 X-ray revealed degenerative arthrosis in the medial compartment of both knees with joint space narrowing indicating moderate loss of articular cartilage.

In a July 2010 VA progress note, the Veteran complained of bilateral knee pain.  He stated he has had problems "forever."  He associated his problem with standing on concrete and going up and down ramps for many years, particularly in the service.  He was having problems with climbing and descending steps, nighttime pain, and mostly persistent pain.  After a physical examination, the diagnosis was osteoarthritis of the knees.

The Veteran submitted lay statements from two fellow servicemembers in August 2010, from his daughters in August 2010 and August 2012, and a friend in August 2012 asserting that they remember the Veteran complaining about his knees due to his active service.  

A January 2012 VA radiology report reflects degenerative changes most prominent along the medial joint spaces with some mild spurring of the patellofemoral joints of both knees.

An X-ray taken at a VA facility in May 2013 revealed medial compartment articular cartilage loss bilaterally.

On VA compensation and pension examination in July 2013, the Veteran reported that he had a bilateral knee condition that started while he was in the military.  He said that he first noticed his knee pain after being on his feet all day on concrete; he did not recall having a specific injury to either knee.  After reviewing X-ray reports and performing an examination, a diagnosis of severe degenerative joint disease of the bilateral knees with associated pain was given.

The examiner noted that the Veteran's November 1967 separation examination was negative for signs or a diagnosis of a bilateral knee disorder, and the Veteran did not report having trouble with his knees on his November 1967 Report of Medical History.  Further, the examiner noted that a West Virginia State Disability Determination Examination dated May 1991 was negative for a bilateral knee disorder.  The examiner additionally observed that the Veteran had been coming to the VA medical center for treatment since 1997, and the first note regarding knee pain was made by a treatment provider in March 2008.  For those reasons, the examiner opined that the Veteran's bilateral knee disorder was less likely than not incurred in or caused by his military service.

      C.  Analysis

Following careful review of the evidence of record, the Board finds the preponderance of the evidence is against the Veteran's claim of service connection for a bilateral knee disorder.  

In this regard, the Board notes that there is a remarkable lack of credible evidence of pathology during service and for many years following separation.  The service treatment records are completely negative for complaints relating to either knee.  

Although the Veteran later reported knee problems bilaterally, it appears that the earliest post-service diagnosis of a bilateral knee disorder was in 2008.  The Veteran has not indicated any other treatment for a diagnosed knee disorder of either knee prior to 2008-40 years after he left active duty, during which he worked a physically demanding job which, by his own account, involved frequently lifting objects that weighed 125 pounds.  See Maxon v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) [it was proper to consider a veteran's entire medical history, including a lengthy period of absence of complaints]; see also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) ["negative evidence" could be considered in weighing the evidence].  The lengthy period of time following the Veteran's service during which he did complain of or seek treatment for a bilateral knee disorder is but one factor that weighs against the Veteran's claim.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  Although the evidence record shows a current bilateral knee disorder, it does not contain reliable evidence which relates the claimed disability to any injury or disease in service.  

The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Veteran has stated that he experienced symptoms of a bilateral knee disorder during service, and that he continued to have such symptoms following discharge from active service.  Additionally, he has submitted numerous lay statements which reflect that he complained of knee pain while on active duty and has had knee pain since that time.  However, such assertions are directly contradicted by the Veteran's notations on his Reports of Medical History completed in May 1954, November 1957, January 1958, October 1963, and November 1967 throughout and at the end of his active service.  The Veteran specifically noted on these Reports of Medical History that he did not experience arthritis or rheumatism; bone, joint, or other deformity; lameness; or "trick" or locked knee.  The Veteran's statements on these Reports of Medical History were made by the Veteran himself contemporaneous with his time on active duty, whereas his current statements and other lay statements submitted in connection with this claim were made independently in connection with a claim for financial compensation.  In summary, the Board finds that the negative record at service discharge and in the years following service along with the July 2013 VA examination report to be more probative than the Veteran's and other lay statements to the RO.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board additionally notes that the VA examiner who conducted the July 2013 examination concluded that the Veteran's bilateral knee disorder was less likely as not the result of his active duty.  The examiner discussed the pertinent evidence, noting that the in-service examinations were negative for a disorder of either knee.  In essence, despite examining the Veteran, obtaining a history from him, and reviewing pertinent service and post-service records, the examiner was unable to link the Veteran's current bilateral knee disorder to his military service.  The examiner provided a reasoned opinion, based on complete review of the record, interview, and examination.  In assigning high probative value to this examiner's conclusions, the Board notes that he had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that he misstated any relevant fact.  The Board thus finds the VA examiner's conclusion that the Veteran's bilateral knee disorder is less likely than not related to his service to be of greater probative value than the unsupported lay statements from the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (noting that factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Finally, the Board notes that there is no competent medical evidence of record reflecting that the Veteran demonstrated arthritis of either knee to a compensable degree within one year of discharge from active duty.  As such, service connection for a bilateral knee disorder cannot be granted on a presumptive basis under 38 C.F.R. §§ 3.307 and 3.309.

Absent competent and reliable lay or medical evidence relating this claimed disability to service, and in consideration of the VA opinion discussed above, the Board concludes that the claim of entitlement to service connection for a bilateral knee disorder must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for a bilateral knee disorder is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


